Case 1:19-cv-00331-LO-MSN Document 157-12 Filed 02/24/21 Page 1 of 4 PageID# 2347




                         EXHIBIT K(1)
 Case 1:19-cv-00331-LO-MSN Document 157-12 Filed 02/24/21 Page 2 of 4 PageID# 2348



Garcia ‐ Plaintiffs' November 3, 2020 Proposals
Friday, November 13, 2020


Custodians

Anderson, Jerohn; Ashton, Michael; Chen, Chi‐Han; Gillies, Mark; Glynn, Carrie; Glynn, Timothy; Hathaway, Jed; Holtz, David;
MacKnight, Andrew; Martell, Robert; McCarthy, Robert; McReynolds, Gregory; Reel, Bryan; Sandvig, Christopher; Slatton,
Steven; Stowe, Patrick; Vazin, Scott; Wolyniec De Freitas, Ana


Relevant Time Period
1/1/2007 to 3/21/2019


Total Number of Hits: 187,898
Total Number of Hits + Family: 414,146

Search Strings                                                                                                                 Search String #   Hits     Unique Hits
"Ricardo Garcia" OR "Duane Glover" OR "Paul Jacobson" OR "Gaetano Calise" OR "Mykhaylo
Holovatyuk" OR "Brian Garcia" OR "Paul Thomson" OR "David Hartman" OR "Dave Hartman" OR
WVWLF7AU2FW135993 OR WVGBV7AX1DW558422 OR WVWAP7AN6FE817987 OR                                                                 1                 5,018    743
WVWGU7AN3DE556558 OR WVWBN7AN3DE507979 OR 3VW4T7AU7HM001719 OR
3VW017AU4HM500479 OR WVGEP9BP1ED001525
1,541 VINs listed in Exhibit A to VWGoA’s supplemental interrogatory responses                                                 2                 55,696   46,201
(To/From/CC/BCC: @dot.gov OR @justiz.niedersachsen.de) AND
18V329 OR 18‐V‐329 OR 18V‐329 OR 18‐V329 OR 19V679 OR 19‐V‐679 OR 19V‐679 OR 19‐V679 OR
01C5 OR 01C6 OR 01D7 OR 0‐series or 0series or “0 series” or “zero series” or zero‐series or pre‐series                        3                 29       1
or preseries or “pre series” or preproduction or “pre production” or pre‐production or “early
production”
(To/From/CC/BCC: @vw.com OR @volkswagen.de OR @vw.com.mx) AND
(18V329 OR 18‐V‐329 OR 18V‐329 OR 18‐V329 OR 19V679 OR 19‐V‐679 OR 19V‐679 OR 19‐V679 OR                                       4                 1,337    275
01C5 OR 01C6 OR 01D7)
(To/From/CC/BCC: @vw.com OR @volkswagen.de OR @vw.com.mx) AND
(Odometer OR mileage OR (default* w/10 mileage) OR (10 w/10 mile) OR (ten w/10 mile) OR "10 mile"                              5                 1,064    153
OR "10 miles" OR (mileage w/5 10) OR (mileage w/5 ten)) AND (title w/5 application)
(preproduction OR pre‐production OR “pre production” OR preseries OR pre‐series OR “pre series” OR
zero‐series OR “zero series” OR 0‐series OR 0series OR “0 series” OR “early production”) AND ((“audit
report” OR “Der Spiegel” OR “PR Number” OR “Option code” OR “ECR” OR “ECN” OR “engineering
                                                                                                                               6                 3,596    1,135
change order” OR “engineering change notice” OR “engineering change request” OR “Elektronischer
Teilekatalog” OR ETKA) OR ((comply* OR compliance OR confirm* OR conform* OR meet OR test*)
w/10 (“Federal Motor Vehicle Safety Standards” OR “FMVSS”)))
(To/From/CC/BCC @carfax.com) AND
                                                                                                                               7                 99       92
contract OR Agreement
(To/From/CC/BCC: @vw.com OR @volkswagen.de OR @vw.com.mx) AND
                                                                                                                               8                 0        0
"Carfax price calculator"
Carfax AND ((Certificate w/10 "buyback guarantee") OR "daily data" OR "data feed")                                             9                 179      61
(Certificate w/5 alter*) OR (alter* or modif* or retrofit* w/10 (manufactur* w/5 (post* OR after)))                            10                207      46
("Conformity of Production" or COP) AND ("Process Standard" or "Quarterly Report" or "Annual
                                                                                                                               11_1              1,019    603
Report")
("Conformity of Production" or COP) AND ((CQ‐A or QS or EKSP or CQ‐P) AND (non‐compliance or
noncompliance or "out of compliance" or noncompliant or "not compliant" or "do not comply" or
                                                                                                                               11_2              1,305    486
"does not comply" or illegal or improper or "cannot be certified" or "saleable with limitations" or "not
saleable" or scrap or scrapped or scrapping))
("Conformity of Production" or COP) AND (60055 or 4889600 or E‐tag or Etag or PARS or "Project
Appropriation Request" or "Project Appropriation Request" or "sold retail" or (retail w/5 sale) or VCI or                      11_3              1,506    570
"VW Credit" or auction or "auction system")
("Federal Safety Standards" or FSS or "Federal Motor Vehicle Safety Standards" or FMVSS) AND
(noncompliance or noncompliance or "out of compliance" or noncompliant or "not compliant" or "do
                                                                                                                               11_4              7,891    4,803
not comply" or "does not comply" or illegal or improper or "cannot be certified" or "saleable with
limitations" or "not saleable" or scrap or scrapped or scrapping)
(0‐series or 0series or "0 series" or "zero series" or "zero‐series" or pre‐series or preseries or "pre
series" or preproduction or "pre production" or pre‐production or "early production") AND ("Federal                            11_5              1,527    122
Safety Standards" or FSS or "Federal Motor Vehicle Safety Standards" or FMVSS)
Case 1:19-cv-00331-LO-MSN Document 157-12 Filed 02/24/21 Page 3 of 4 PageID# 2349


(0‐series or 0series or "zero series" or zero‐series or pre‐series or preseries or "pre series" or
preproduction or "pre production" or "early production") AND (non‐compliance or noncompliance or
"out of compliance" or noncompliant or "not compliant" or "do not comply" or "does not comply" or 11_6               8,689    2,814
illegal or improper or "cannot be certified" or "saleable with limitations" or "not saleable" or scrap or
scrapped or scrapping or "internal use only")
("Certificate of Title" or "original title" or "title application" or (appl* w/5 title)) AND ((7,500 or 7500)
or preregistration or VCI or "VW Credit" or auction or "auction system" or CPO or "certified pre‐             11_7   5,283    3,195
owned" or "certified pre owned")
(Odometer or miles or mileage) AND (inaccurate or "not accurate" or non‐compliance or
noncompliance or "out of compliance" or noncompliant or "not compliant" or "non compliant" or "non‐
                                                                                                              11_8   37,734   14,144
compliant" or "do not comply" or "does not comply" or illegal or improper or "cannot be certified" or
"saleable with limitations" or "not saleable" or false or perjury or jail or prison or truth or truthful)
((sales w/3 (strategy* OR plan OR project*)) OR "market share" OR profitability) AND ("certified
                                                                                                              12     6,895    4,733
preowned" OR "certified pre owned" OR "certified pre‐owned" OR CPO)
((certificat* w/5 manufacturer*) OR (certificat* w/5 alter*) OR MCO) AND (affix* OR issu* OR issuance
                                                                                                              13     6,831    5,081
OR complete OR appl*)
("Federal Safety Standards" or FSS or "Federal Motor Vehicle Safety Standards" or FMVSS) AND
                                                                                                              14     2,752    701
("591.5" or "591.7" or "re‐exported" or destroyed or donated or retro*)
("0‐series" or "0series" or "0 series" or "zero series" or "zero‐series" or "pre‐series" or preseries or "pre
series" or preproduction or "pre production" or "pre‐production" or "early production" or prototype) 15              7,567    4,338
AND ("591.5" or "591.7" or "re‐exported" or destroyed or donated)
("imported solely for the purpose of research, investigations, demonstrations or training, or
                                                                                                              16     293      0
competitive racing")
((modif* w/5 vehicle*) and Puebla)                                                                            17     702      224
("0‐series" or "0series" or "0 series" or "zero series" or "zero‐series" or "pre‐series" or preseries or "pre
series" or preproduction or "pre production" or "pre‐production" or "early production" or prototype or 18            15,244   2,609
"series production") AND (retro* or modif*) AND (document* or record*)
(noncompliance or "non‐compliance" or "out of compliance" or noncompliant or "not compliant" or
"do not comply" or "does not comply" or illegal or improper or "cannot be certified" or "saleable with
                                                                                                              19     21,782   6,055
limitations" or "not saleable" or scrap or scrapped or scrapping) AND (retro* or modif*) AND
(document* or record*)
("0‐series" or "0series" or "0 series" or "zero series" or "zero‐series" or "pre‐series" or preseries or "pre
series" or preproduction or "pre production" or "pre‐production" or "early production" or prototype or 20            10,545   3,808
"series production") AND (audit or "17,000" or 17000 or "9,063" or 9063)
("0‐series" or "0series" or "0 series" or "zero series" or "zero‐series" or "pre‐series" or preseries or "pre
series" or preproduction or "pre production" or "pre‐production" or "early production" or prototype or 21            979      16
"series production") AND ("Der Spiegel" or "https://www.spiegel.de*")
(mole or informant or whistleblower or rat or snitch*) AND ("Der Spiegel" or
                                                                                                              22     241      14
"https://www.spiegel.de*")
"price calculator" AND Carfax AND (profit* or reven* or sale* or residual)                                    23     94       81
importer w/3 code w/3 922                                                                                     24     104      39
(BID* w/5 change*) AND (922 or 499 or 444 or CP8)                                                             25     2,136    1,239
To/From/CC "tim.glynn@vw.com" AND
(noncompliance or "non‐compliance" or "out of compliance" or noncompliant or "not compliant" or
"do not comply" or "does not comply" or illegal or improper or "cannot be certified" or "saleable with 26            4,705    3,300
limitations" or "not saleable" or scrap or scrapped or scrapping or exported or "re‐exported" or
destroyed or donated or retro*)

To/From/CC "Chi‐Han.Chen@vw.com" AND
("0‐series" or "0series" or "0 series" or "zero series" or "zero‐series" or "pre‐series" or preseries or "pre 27     18,652   14,077
series" or preproduction or "pre production" or "pre‐production" or "early production" or CP8)

S7Q or S99 or SAO or SJO                                                                                        28   25,906   21,968
"20V‐561" or 20V561 or 01E9                                                                                     29   14       7
"caution: preproduction model"                                                                                  30   0        0
"vehicle contains special equipment/fixtures that are not documented in the genuine parts catalogue"            31   22       0
(increase* w/3 risk) AND (crash or fire or injury) AND (18V329 OR "18‐V‐329" OR "18V‐329" OR "18‐
V329" OR 19V679 OR "19‐V‐679" OR "19V‐679" OR "19‐V679" OR 01C5 OR 01C6 OR 01D7 OR 01E9 OR                      32   166      0
"20V‐561" OR 20V561)
("0‐series" or "0series" or "0 series" or "zero series" or "zero‐series" or "pre‐series" or preseries or "pre
series" or preproduction or "pre production" or "pre‐production" or "early production" or prototype or
                                                                                                                33   4,808    410
"series production") AND ((crash w/3 rating) or (crash w/3 worth*) or (safety w/3 impact*) or iihs or
"iihs.org" or "Insurance Institute for Highway Safety")
Case 1:19-cv-00331-LO-MSN Document 157-12 Filed 02/24/21 Page 4 of 4 PageID# 2350


(fals* or inaccurate or mislead*) w/20 (mile* or odometer or (title w/5 application) or (use w/5
                                                                                                   34   5,713   199
history))
(file w/4 feed) AND Carfax                                                                         35   16      12
